Citation Nr: 0317073	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).   


FINDING OF FACT
Chloracne is a result of exposure to Agent Orange (AO) during 
his period of service in Vietnam.  


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. § 1110 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1997, June 1998, 
and February 2002 rating determinations, the August 1998 SOC, 
and the January 2003 SSOC, informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in a May 2001 letter, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence about his claim, what the evidence 
had to show to establish entitlement, what the veteran could 
do to help with his claim, what evidence was still needed 
from the veteran, when and where information needed to be 
sent, and where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records 
demonstrates that they are devoid of any findings or 
complaints of skin problems.  On the veteran's January 1972 
service separation examination, normal findings were reported 
for the skin.  On his January 1972 report of medical history, 
the veteran checked the "no" box when asked if he had or 
had ever had skin disease.  

In September 1996, the veteran requested service connection 
for skin disease.  

In a statement received from the veteran's VA physician in 
March 1998, it was noted that the veteran's history and skin 
examination were compatible with chloracne.  The physician 
noted that a treatment plan of topical and systemic 
antibiotics and possible topical and systemic retinoids, if 
the eruption remained unresponsive, was being instituted.  

In a December 1998 letter from the VetCenter, the veteran was 
noted to have chloracne.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that he was diagnosed as having 
chloracne probably as secondary to AO exposure in August 
1998, August 1999, March 2000, April 2000, and July 2000.  

In a May 2001 statement in support of claim, the veteran 
reported developing skin swelling and lumps and rashes on his 
head, neck, back, and buttocks, during his last months in 
Vietnam.  He noted that he reported this several times but 
was told not to worry about it.  

In June 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he was 
exposed to AO during 1970 and 1971.  Exposure was limited to 
food, weather, rice paddies, and the jungle.  The veteran 
stated that he did not receive any overhead spray exposure 
but received exposure through skin contact with a yellow 
powder from the grass and trees.  He developed chloracne 
between 1971-72 when the onset of symptoms included pustular 
and non-pustular type bumps.  He stated that he was evaluated 
and told that he had nothing wrong with him other than a 
rash.  

The veteran noted that a dermatology evaluation performed in 
1997 resulted in a diagnosis of chloracne.  He stated that 
the chloracne would come and go, mostly at two week 
intervals.  He noted that there would be pustular bumps which 
would break.  The veteran used medication during these 
outbreaks  

Physical examination revealed the skin was tan and warm to 
the touch with good turgor.  The veteran did not have any 
active chloracne lesions, but there were multiple areas of 
varying sizes of circular hyperpigmented skin that were the 
result of past chloracne lesions.  A diagnosis of chloracne 
secondary to AO exposure was rendered at that time.  

While the Board notes that the veteran's service medical 
records are devoid of any complaints of skin problems, we 
find that the veteran's statements with regard to continuous 
skin disorder symptomatology subsequent to service are 
credible.  These statements combined with the diagnosis of 
chloracne as secondary to AO exposure at the time of the most 
recent VA examination, following a thorough review of the 
claims folder by the examiner, demonstrate that service 
connection for chloracne is warranted.   

The Board notes that the grant of service connection is a 
direct grant and not a presumptive grant.  There is evidence 
of current disability and evidence linking that disability to 
service.  The fact that chloracne was not diagnosed during 
service or within 1 year is not relevant.  


ORDER

Service connection for chloracne is granted.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

